EXAMINER’S AMENDMENT 

Authority for the following examiner’s amendment was provided by Applicant’s representative, So Ra Ko, on 5/31/2022. 
Please make the following changes to the claims filed on 4/29/2022: 

1.	(Currently Amended) A method, comprising:
obtaining, by a device, a set of measurements associated with a first service metric,
wherein the first service metric is associated with a service of a network;
determining, by the device and based on the set of measurements, an aggregation score associated with the first service metric,
wherein the aggregation score is representative of the first service metric 
determining, by the device whether the aggregation score exceeds a highest threshold of a plurality of thresholds;
determining, by the device, only when the aggregation score is determined to exceed the highest threshold  aggregation score,
wherein the scope score is determined based on [[the]]a quantity of users or devices associated with the set of measurements and a period of time over which the set of measurements was obtained[[,]]; 




determining, by the device by combining the aggregation score and the scope score[[,]];

determining, by the device, a ranking of the service metric relative to a second service metric based on the service impact score; and
performing, by the device, an action associated with the service impact score including determining additional service impact scores for submetrics of the first service metric,
wherein the submetrics correspond to one or more of:
particular applications contributing to the first service metric,
particular locations of the network contributing to the first service metric, or
particular devices contributing to the first service metric.

2.	(Original) The method of claim 1, wherein the aggregation score is a first aggregation score, the scope score is a first scope score, and the service impact score is associated with a first network device of the network, and
wherein the service impact score is determined based on normalizing the first aggregation score and a second aggregation score based on the first scope score and a second scope score,
wherein the second aggregation score and the second scope score are associated with the second service metric, and
wherein the second service metric is associated with a second network device of the network that is different from the first network device.

3.	(Original) The method of claim 1, wherein a type of the first service metric and the second service metric corresponds to at least one of:
a network-based metric associated with the network,
a client-based metric associated with a client device that receives the service,
a server-based metric associated with a server device that provides the service, 
an application-based metric associated with an application that provides the service, or
a location-based metric associated with a location of receiving the service or a location of providing the service.

4.	(Original) The method of claim 1, wherein the aggregation score is determined based on an analysis for a type of service metric of the first service metric and the second service metric.

5.	(Original) The method of claim 1, wherein the aggregation score satisfying the threshold corresponds to the first service metric having a negative performance characteristic.

6.	(Original) The method of claim 1, wherein the service impact score indicates a contributive effect of the service being provided or received via the network relative to the second service metric.

7.	(Original) The method of claim 1, wherein performing the action comprises:
performing an action associated with at least one of a client device that receives the service, a server device that provides the service, or the network,
	the action modifying at least one of:
the aggregation score,
the scope score, or
the service impact score.

8.	(Previously Presented) The method of claim 1, wherein performing the action comprises at least one of:
causing a user interface to indicate the service impact score, or
indicating, via the user interface, the service impact score relative to other service impact scores for other service metrics associated with the service.

9.	(Currently Amended) A device, comprising:
one or more memories; and
one or more processors communicatively coupled to the one or more memories, configured to:
receive a first set of measurements associated with a first service metric and a second set of measurements associated with a second service metric,
wherein the first service metric and the second service metric are associated with a service of a network, and
wherein the first service metric and the second service metric are a same type of service metric;
determine a first aggregation score based on the first set of measurements and a second aggregation score based on the second set of measurements,
wherein the first aggregation score is associated with the first service metric and the second aggregation score is associated with the second service metric;
determine whether the first aggregation score exceeds a highest threshold of a plurality of thresholds;
determine, only when the first aggregation score is determined to exceed the highest threshold, a first scope score based on a first quantity of users or devices associated with the first set of measurements and a period of time over which the first set of measurements was obtained; 
determine a second scope score based on a second quantity of units associated with the second set of measurements [[,]];


determine a first service impact score based on combining the first aggregation score and the first scope score;
determine a second service impact score based on the second aggregation score and the second scope score;
determine, based on the first service impact score and the second service impact score, a ranking of the first service metric relative to the second service metric; and
perform, based on the ranking, an action associated with the first service metric or the second service metric, 
wherein the one or more processors, when performing the action, are to determine additional service impact scores for submetrics of the first service metric or the second service metric,
wherein the submetrics correspond to one or more of:
particular applications contributing to the first service metric or the second service metric,
particular locations of the network contributing to the first service metric or the second service metric, or
particular devices contributing to the first service metric or the second service metric.

10.	(Original) The device of claim 9, wherein the first set of measurements are associated with a first network device of the network and the second set of measurements are associated with a second network device of the network.

11.	(Original) The device of claim 9, wherein the first set of measurements are associated with a first set of client devices that are receiving the service via the network and the second set of measurements are associated with a second set of client devices that are receiving the service via the network.

12.	(Original) The device of claim 9, wherein the first set of measurements are associated with a first server device that is providing the service via the network and the second set of measurements are associated with a second server device that is providing the service via the network.

13.	(Original) The device of claim 9, wherein the first set of measurements are associated with a first application associated with the service and the second set of measurements are associated with a second application associated with the service.

14.	(Original) The device of claim 9, wherein the first set of measurements are associated with a first location associated with receiving or providing the service via the network and the second set of measurements are associated with a second location associated with receiving or providing the service via the network.

15.	(Original) The device of claim 9, wherein the one or more processors, when performing the action, are configured to at least one of:
perform an action associated with the service to reduce a difference between the first service impact score and the second service impact score, or
cause a user interface to indicate the ranking.

16.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
obtain a set of measurements associated with a service metric,
wherein the service metric is associated with a service of a network;
determine, based on the set of measurements, an aggregation score associated with the service metric;
determine whether the aggregation score exceeds a highest threshold of a plurality of thresholds;
determine only when the aggregation score is determined to exceed the highest threshold, a scope score associated with the aggregation score,
wherein the scope score is determined based on a quantity of users or devices associated with the set of measurements and a period of time over which the set of measurements was obtained;





determine a service impact score associated with the service metric based on combining the aggregation score and the scope score[[,]];
determine a ranking of the service metric relative to a second service metric based on the service impact score; and

perform an action associated with the service impact score to permit a source of interest associated with the service metric to be detected,
wherein the one or more instructions, that cause the one or more processors to perform the action, cause the one or more processors to determine additional service impact scores for submetrics of the service metric,
wherein the submetrics correspond to one or more of:
particular applications contributing to the service metric,
particular locations of the network contributing to the service metric, or
particular devices contributing to the service metric.

17.	(Original) The non-transitory computer-readable medium of claim 16, wherein the service impact score corresponds to a ranking of the service metric relative to a plurality of other service metrics associated with the service.

18.	(Original) The non-transitory computer-readable medium of claim 16, wherein the scope score is weighted based on the aggregation score satisfying a threshold.

19.	(Original) The non-transitory computer-readable medium of claim 16, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
analyze the set of measurements based on a threshold range; and
identify a quantity of measurements of the set of measurements that are within the threshold range,
wherein the scope score is determined based on the quantity of measurements in the threshold range satisfying a threshold.

20.	(Original) The non-transitory computer-readable medium of claim 16, wherein the contributive effect corresponds to an effect on an end user experience associated with at least one of:
a client device associated with receiving the service,
a network device associated with providing the service, or
a server device associated with providing the service. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459